Citation Nr: 0633564	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
December 1963.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The veteran's case comes from the VA Regional Office 
in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The veteran's service personnel records 
show that he served as an airman apprentice and an airman 
onboard the U.S.S. HANCOCK CVA-19 from May 1960 to October 
1962, and was stationed at Moffet Field Naval Air Station 
from March 1963 to December 1963.  In an August 2005 
videoconference hearing before the Board, the veteran 
testified that during these times he was exposed to noise 
from aircraft engines approximately 5 days a week, sometimes 
from 12 to 24 hours a day.  He has further reported that he 
was never provided with hearing conservation equipment.

A June 2004 VA audiology examination report diagnosed 
bilateral, mixed hearing loss and tinnitus.  The report 
stated that the veteran's claims file was not available for 
review.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here, as here, the record 
before [VA] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. 


Derwinski, 1 Vet. App. 121, 124 (1991).  Although the veteran 
was afforded a VA examination in conjunction with his claim 
in June 2004, this examination is not adequate for appellate 
purposes.  The veteran's claims file was not available for 
review and the veteran asserts that his statements were taken 
out of context.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Court has clearly indicated that the 
necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  See West v. Brown, 7 Vet. App. 70 (1994).  
It is further argued by the veteran that the examiner did not 
provide a rationale for the opinion that the type of hearing 
loss shown was "not typical of hearing loss due to noise 
exposure."  The Board therefore concludes that an additional 
VA examination is needed to provide an accurate picture of 
the claimed disability at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any hearing loss and tinnitus found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  


3.	Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any current hearing loss and 
tinnitus found are related to the 
veteran's military service.  A complete 
rationale for all opinions, including 
detailed reasons and bases, must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

